Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated as of November 19, 2014 (this
“Amendment”) is entered into among EARTHLINK HOLDINGS CORP., a Delaware
corporation (the “Borrower”), the Guarantors, the Lenders party hereto and
REGIONS BANK, in its capacities as Administrative Agent and Collateral Agent. 
All capitalized terms used herein and not otherwise defined herein shall have
the meanings given to such terms in the Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrower, the Guarantors, the Lenders and Regions Bank, in its
capacities as Administrative Agent and Collateral Agent, entered into that
certain Amended and Restated Credit Agreement dated as of May 29, 2013 (as
amended, modified, supplemented or extended from time to time, including
pursuant to that certain First Amendment to Credit Agreement dated as of
December 31, 2013, the “Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders (by act of the Required
Lenders) amend the Credit Agreement as set forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Amendments to Credit Agreement.  The
Credit Agreement is hereby amended as follows:

 

(a)                                 In Section 1.1 of the Credit Agreement,

 

(i)                                     the definition of “Adjusted LIBOR Rate”
is amended by adding a new last sentence thereto to read as follows:

 

Notwithstanding anything contained herein to the contrary, the Adjusted LIBOR
Rate shall not be less than zero.

 

(ii)                                  the definition of “Change in Law” is
restated in its entirety to read as follows:

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, (ii) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III and (iii) all

 

--------------------------------------------------------------------------------


 

requests, rules, guidelines or directives issued by a Governmental Authority in
connection with a Lender’s submission or re-submission of a capital plan under
12 C.F.R. § 225.8 or a Governmental Authority’s assessment thereof shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

 

(iii)                               clause (b) of the definition of “Change of
Control” is restated in its entirety to read as follows:

 

(b)                                 during any period of twenty-four (24)
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Borrower cease to be composed of individuals
either (i) (A) who were members of that board or equivalent governing body on
the first day of such period, (B) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause
(A) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (C) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (A) and (B) above constituting at the time of
such election or nomination at least a majority of that board or equivalent
governing body and/or (ii) whose nomination for, or assumption of office as, a
member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group.

 

(b)                                 Clause (b) of Section 3.2 of the Credit
Agreement is amended by inserting “or liquidity ratios or” immediately following
the first instance of the word “capital” and immediately before the word
“requirements”.

 

(c)                                  Clause (b) of Section 7.12 of the Credit
Agreement is restated in its entirety to read as follows:

 

(b)                                 make any prepayment, redemption, defeasance
or acquisition for value of (including by way of depositing money or securities
with the trustee with respect thereto before due for the purpose of paying when
due), or refund, refinance or exchange of, any Funded Debt (other than the
Indebtedness under the Credit Documents and Indebtedness permitted under
Section 7.1(b)) other than (i) regularly scheduled payments of principal and
interest on such Funded Debt, (ii) in connection with (A) a refinancing or
refunding permitted hereunder or (B) any prepayment, redemption, defeasance or
acquisition for value of Funded Debt out of the proceeds of any equity offering
of the Borrower and (iii) the purchase, repurchase, prepayment or redemption of
Senior Secured Notes and/or those certain 8-7/8% senior notes of the Borrower
due 2019 (the “2019 Notes”) issued pursuant to that certain Indenture, dated as
of May 17, 2011 between the Borrower, the guarantor parties thereto and Deutsche
Bank Trust Company Americas, as Trustee, provided that, with respect to this
clause (iii), (A) no Default or Event of Default then exists or would arise
after giving effect thereto, (B) such purchase, repurchase, prepayment or
redemption is made on or before March 31, 2015, (C) such purchase, repurchase,
prepayment or redemption is made using only available and unencumbered cash of
the Borrower (and not the proceeds of any Loans or other Indebtedness) in an
aggregate amount not to exceed $30,000,000 and (D) any such

 

--------------------------------------------------------------------------------


 

purchase, repurchase, prepayment or redemption is made in accordance with the
terms of the indentures (and supplements thereto) applicable to the Senior
Secured Notes and/or the 2019 Notes, as applicable.

 

2.                                      Conditions Precedent.  This Amendment
shall be effective upon receipt by the Administrative Agent of counterparts of
this Amendment duly executed by the Borrower, the Guarantors, the Required
Lenders and the Administrative Agent.

 

3.                                      Miscellaneous.

 

(a)                                 Each of the Credit Parties hereby (i)
acknowledges and consents to all of the terms and conditions of this Amendment,
(ii) ratifies and affirms its obligations under the Credit Documents,
(iii) agrees that (A) its obligations under each of the Credit Documents to
which it is party shall remain in full force and effect according to their terms
and (B) this Amendment and all documents executed in connection herewith do not
operate to reduce or discharge its obligations under the Credit Agreement or the
other Credit Documents.

 

(b)                                 Each of the Credit Parties hereby represents
and warrants as follows:

 

(i)                                     Such Credit Party has taken all
necessary action to authorize the execution, delivery and performance of this
Amendment.

 

(ii)                                  This Amendment has been duly executed and
delivered by such Credit Parties and constitutes such Credit Party’s legal,
valid and binding obligations, enforceable in accordance with its terms, except
as such enforceability may be subject to (A) bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting creditors’ rights generally and (B) general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

 

(iii)                               No consent, approval, authorization or order
of, or filing, registration or qualification with, any court or governmental
authority or third party is required in connection with the execution, delivery
or performance by such Credit Party of this Amendment.

 

(c)                                  Each of the Credit Parties represents and
warrants to the Administrative Agent and the Lenders that (i) the
representations and warranties of the Credit Parties set forth in Section 5 of
the Credit Agreement and in each other Credit Document are (A) with respect to
representations and warranties that contain a materiality qualification, true
and correct (after giving effect to such materiality qualification set forth
therein) and (B) with respect to representations and warranties that do not
contain a materiality qualification, true and correct in all material respects,
on and as of the date hereof to the same extent as though made on and as of the
date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct on and as of such earlier date and
(ii) no event has occurred and is continuing which constitutes a Default or an
Event of Default.

 

(d)                                 This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. 
Delivery of an executed counterpart of this Amendment by telecopy or other

 

--------------------------------------------------------------------------------


 

secure electronic format (.pdf) shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.

 

(e)                                  This Amendment shall be deemed to be, and
is, a “Credit Document.”

 

(f)                                   This Amendment shall be governed by, and
construed in accordance with, the law of the State of New York.

 

[Signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:

EARTHLINK HOLDINGS CORP.,

 

a Delaware corporation

 

 

 

By:

/s/ Bradley A. Ferguson

 

Name:

Bradley A. Ferguson

 

Title:

Executive Vice President, Chief Financial Officer

 

 

GUARANTORS:

BTI TELECOM CORP.

 

BUSINESS TELECOM OF VIRGINIA, INC.

 

BUSINESS TELECOM, INC.

 

CHOICE ONE COMMUNICATIONS OF CONNECTICUT INC.

 

CHOICE ONE COMMUNICATIONS OF MAINE INC.

 

CHOICE ONE COMMUNICATIONS OF MASSACHUSETTS INC.

 

CHOICE ONE COMMUNICATIONS OF NEW YORK INC.

 

CHOICE ONE COMMUNICATIONS OF OHIO INC.

 

CHOICE ONE COMMUNICATIONS OF PENNSYLVANIA INC.

 

CHOICE ONE COMMUNICATIONS OF RHODE ISLAND INC.

 

CHOICE ONE COMMUNICATIONS OF VERMONT INC.

 

CHOICE ONE COMMUNICATIONS RESALE L.L.C.

 

CHOICE ONE OF NEW HAMPSHIRE INC.

 

CONNECTICUT BROADBAND, LLC

 

CONNECTICUT TELEPHONE & COMMUNICATION SYSTEMS, INC.

 

CONVERSENT COMMUNICATIONS LONG DISTANCE, LLC

 

CONVERSENT COMMUNICATIONS OF CONNECTICUT, LLC

 

CONVERSENT COMMUNICATIONS OF MAINE, LLC

 

CONVERSENT COMMUNICATIONS OF MASSACHUSETTS, INC.

 

CONVERSENT COMMUNICATIONS OF NEW HAMPSHIRE, LLC

 

CONVERSENT COMMUNICATIONS OF NEW JERSEY, LLC

 

CONVERSENT COMMUNICATIONS OF NEW YORK, LLC

 

CONVERSENT COMMUNICATIONS OF PENNSYLVANIA, LLC

 

EARTHLINK HOLDINGS CORP.

SECOND AMENDMENT

 

--------------------------------------------------------------------------------


 

 

CONVERSENT COMMUNICATIONS OF RHODE ISLAND, LLC

 

CONVERSENT COMMUNICATIONS OF VERMONT, LLC

 

CONVERSENT COMMUNICATIONS RESALE L.L.C.

 

CTC COMMUNICATIONS CORP.

 

CTC COMMUNICATIONS OF VIRGINIA, INC.

 

DELTACOM, LLC

 

EARTHLINK BUSINESS HOLDINGS, LLC

 

EARTHLINK BUSINESS, LLC

 

EARTHLINK CARRIER, LLC

 

EARTHLINK JIGSAW I, LLC

 

EARTHLINK MANAGED SERVICES, LLC

 

EARTHLINK SHARED SERVICES, LLC

 

ITC^DELTACOM, INC.

 

LIGHTSHIP TELECOM, LLC

 

US XCHANGE INC.

 

US XCHANGE OF ILLINOIS, L.L.C.

 

US XCHANGE OF INDIANA, L.L.C.

 

US XCHANGE OF MICHIGAN, L.L.C.

 

US XCHANGE OF WISCONSIN, L.L.C.

 

 

 

 

By:

/s/ Bradley A. Ferguson

 

Name:

Bradley A. Ferguson

 

Title:

Executive Vice President, Chief FinancialOfficer

 

EARTHLINK HOLDINGS CORP.

SECOND AMENDMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT

 

 

AND COLLATERAL AGENT:

 

REGIONS BANK,

 

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen A. Brothers

 

 

Name:

Stephen A. Brothers

 

 

Title:

Senior Vice President

 

EARTHLINK HOLDINGS CORP.

SECOND AMENDMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

 

REGIONS BANK,

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Stephen A. Brothers

 

 

Name:

Stephen A. Brothers

 

 

Title:

Senior Vice President

 

EARTHLINK HOLDINGS CORP.

SECOND AMENDMENT

 

--------------------------------------------------------------------------------


 

 

 

FIFTH THIRD BANK,

 

 

as a Lender

 

 

 

 

 

 

By:

/s/ Dan Komitor

 

 

Name:

Dan Komitor

 

 

Title:

Senior Relationship Manager

 

EARTHLINK HOLDINGS CORP.

SECOND AMENDMENT

 

--------------------------------------------------------------------------------


 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

 

as a Lender

 

 

 

 

 

 

By:

/s/ Judith Smith

 

 

Name:

Judith Smith

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

By:

/s/ D. Andrew Maletta

 

 

Name:

D. Andrew Maletta

 

 

Title:

Authorized Signatory

 

EARTHLINK HOLDINGS CORP.

SECOND AMENDMENT

 

--------------------------------------------------------------------------------


 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

 

as a Lender

 

 

 

 

 

 

By:

/s/ Anca Trifan

 

 

Name:

Anca Trifan

 

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ Michael Shannon

 

 

Name:

Michael Shannon

 

 

Title:

Vice President

 

EARTHLINK HOLDINGS CORP.

SECOND AMENDMENT

 

--------------------------------------------------------------------------------


 

 

 

JEFFERIES FINANCE LLC,

 

 

as a Lender

 

 

 

 

 

 

By:

/s/ J. Paul McDonnell

 

 

Name:

J. Paul McDonnell

 

 

Title:

Managing Director

 

EARTHLINK HOLDINGS CORP.

SECOND AMENDMENT

 

--------------------------------------------------------------------------------


 

 

 

JFIN REVOLVER CLO 2014,

 

 

as a Lender

 

 

 

 

 

By Jefferies Finance LLC,

 

 

As Portfolio Manager

 

 

 

 

 

By:

/s/ J. Paul McDonnell

 

 

Name:

J. Paul McDonnell

 

 

Title:

Managing Director

 

EARTHLINK HOLDINGS CORP.

SECOND AMENDMENT

 

--------------------------------------------------------------------------------